Citation Nr: 0617980	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-21 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder as the result of exposure to asbestos.  

2.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from February 1961 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied a claim of entitlement to 
service connection for lung cancer, and denied a claim of 
entitlement to assistance in the purchase of an automobile or 
other conveyance and adaptive equipment.  The RO in Waco, 
Texas, currently has jurisdiction over the case.

The Board notes that in his notice of disagreement, received 
in September 2003, the veteran requested a hearing.  He 
failed to report for a hearing scheduled in April 2004.  In 
his substantive appeal (VA Form 9), he indicated that he did 
not want a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Potentially relevant records have not been obtained by the 
RO.  For example, in April 2003 the veteran stated that he 
had been treated for lung cancer by Victoria Pordue at Hugo 
Hospital in September 2002 and by Dr. Kilgore in 2003.  He 
further reported that he had a lawyer, Edward O. Moody, who 
had all of his records and had filed a law suit.  These 
records should be obtained on remand.

As the case must be remanded for the foregoing reasons, the 
RO should also attempt to obtain any additional records from 
HCA Twin Cities Hospital dated in 1994 and from Robert 
Zimmerman, M.D., dated since 2003.

The claim for entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment is 
deferred, pending the foregoing development.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the veteran's 
records for a pulmonary disorder from the 
following sources:  Victoria Pordue, M.D. at 
Hugo Hospital, dated in September 2002; Dr. 
Kilgore, dated in 2003; HCA Twin Cities 
Hospital, dated in 1994; and Robert 
Zimmerman, M.D., dated since 2003.

2.  The veteran reported that he had a 
lawyer, Edward O. Moody, who had all of his 
records and had filed an asbestos-related law 
suit.  Make arrangements to obtain all 
relevant records from the veteran's attorney.

3.  Finally, readjudicate the veteran's claim 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


